DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/26/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 3/30/2021 have been fully considered but they are not persuasive. The applicant argues that Khanwilkar is silent as to varying overall flow rates through the pump to ensure adequate blood flow is achieved in a range of physiological states by altering a rotational speed profile, the rotational speed profile including changes in rotational speeds used to induce pulsatile flow. The Examiner respectfully disagrees.
Khanwilkar clearly discloses that in the pulsatile mode, rotational speed of the impeller is varied and controlled by controller (Col. 18, lines 57-62). Khanwilkar further discloses that, in general, and regardless of whether the device is in a non-pulsatile or pulsatile mode, “impeller position and rotational speed of this invention are controlled by specific algorithms which sense fluid pressure and the axial location of pump impeller within pump housing, correspondingly making adjustments to rotational speed and/or impeller position to provide a fully integrated system of physiological control.  Impeller rotational speed is adjusted to correspond to fluid pressure at pump preload pressure (inlet pressure) and/or exit pressure to match bodily needs for increased or decreased pump flow rate or pressure rise” (see Col. 9, lines 3-12). Additionally, “Particular control algorithms are used to take into account impeller rigid body gyroscopic forces, fluid stiffness, damping and inertia properties whose magnitude depend upon impeller position, rotational rate, pressure rise, and flow rate” (see Col. 15, lines 1-7). For further examples, see Col. 16, line 55-Col. 17, line 11 and Col. 17, line 37-Col. 18, line 7. As such, as described by Khanwilkar, the rotational speed of the pump in a pulsatile (or non-pulsatile) mode will be varied in order to vary the flow rate of the pump due to physiological needs.
The rejections are still considered proper.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 15, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khanwilkar et al. (US 6,074,180, hereinafter Khanwilkar).
Regarding claims 1, 2, 4, 9, 15 and 16, Khanwilkar discloses a heart pump shown in figures 1-3. A housing 12/14 forms a cavity including inlet 19 and outlet 15 (Col. 10, lines 38-60). An impeller 21 is provided within the cavity, the impeller including vanes 26a-d for urging fluid from the inlet to the outlet upon rotation of the impeller (Col. 10, line 61-Col. 11, line 18 and Col. 11, lines 55-67). A drive 40 rotates the impeller within the cavity (Col. 13, lines 54-67). Magnetic bearings 46 and 50 include bearing coils 44 and 48 that control an axial position (one of the “identified six axes”) of the impeller within the cavity (Col. 13, lines 38-43, fig. 12, Col. 14, lines 20-31). Axial thrust bearings are controlled by a controller (Col. 14, lines 49-50). The controller monitors changes in the electrical current used by the magnetic bearing and/or the axial position of the impeller within the cavity and adjusts the rotational speed of the impeller based on the changes (Col. 10, lines 10-19 and Col. 18, lines 15-34). These monitored changes are defined in claim 2 as being “bearing indicators” and they can change in response to a “perturbation in blood flow,” which is defined as a change in axial position by claim 9. Since the controller monitors changes, it constantly compares the current position or current to a previous currents or positions (read as a “bearing threshold”) and then adjusts the impeller speed as necessary based on the results of the comparison. Alternatively, the processor is programmed to compare the change to multiple stored values so that it will know how to adjust the impeller speed (Col. 18, lines 15-34).
Additionally, Khanwilkar discloses the pump can be operated in a pulsatile mode (Col. 5, lines 58-60 and Col. 6, lines 21-24). This is accomplished by selectively changing the set rotational speed of the impeller to vary a blood flow rate through the heart pump to induce at least one pulse when triggered, such that controlling the induction of the at least one pulse inherently controls a delivery frequency of the pulse(s) that will control/vary an overall flow rate through the pump (Col. 9, lines 38-49, Col. 10, lines 9-28, Col. 18, lines 57-62). Khanwilkar further discloses that, in general, and regardless of whether the device is in a non-pulsatile or pulsatile mode, “impeller position and rotational speed of this invention are controlled by specific algorithms which sense fluid pressure and the axial location of pump impeller within pump housing, correspondingly making adjustments to rotational speed and/or impeller position to provide a fully integrated system of physiological control.  Impeller rotational speed is adjusted to correspond to fluid pressure at pump preload pressure (inlet pressure) and/or exit pressure to match bodily needs for increased or decreased pump flow rate or pressure rise” (see Col. 9, lines 3-12). Additionally, “Particular control algorithms are used to take into account impeller rigid body gyroscopic forces, fluid stiffness, damping and inertia properties whose magnitude depend upon impeller position, rotational rate, pressure rise, and flow rate” (see Col. 15, lines 1-7). For further examples, see Col. 16, line 55-Col. 17, line 11 and Col. 17, line 37-Col. 18, line 7. As such, as described by Khanwilkar, the rotational speed of the pump in a pulsatile (or non-pulsatile) mode will be varied in order to vary the flow rate of the pump due to physiological needs.
Regarding claims 3 and 11, the controller will increase or decrease the speed to a maximum speed that avoids excessive speed that would collapse a blood vessel based on detected changes (Col. 18, lines 15-25).
Regarding claim 6, the measured value is the maximum change detected at that time.
Regarding claim 7, the bearing indicator causes adjustment of impeller speed to adjust suction of the pump, thus, the bearing indicators are at least partially indicative of a suction “event” requiring modification (Col. 10, lines 9-28, Col. 17, line 63-Col. 18, line 7).
Regarding claim 8, the speed of the impeller is monitored (Col. 17, lines 36-49).
Regarding claim 10, the controller will constantly monitor changes in order to detect any frequency of perturbations.
Regarding claim 18, the bearing threshold (the previous position or electrical current value) changes (i.e., is adjusted) constantly over time based on an impeller position.
Regarding claim 20, the bearing threshold that is compared to the electrical current or axial position is indicative of the operation of drive 40, as the electrical current and axial position depend on the performance of the drive.
Allowable Subject Matter
Claims 5, 12, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric D. Bertram/Primary Examiner, Art Unit 3792